Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 18, 2017

                           No. 04-16-00630-CR & 04-16-00631-CR

                                      Cody Lon SMITH,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 198th Judicial District Court, Kerr County, Texas
                            Trial Court No. B-07-057 & B-15-631
                          Honorable Rex Emerson, Judge Presiding


                                        ORDER

Sitting:      Sandee Bryan Marion, Chief Justice
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice




        M. Patrick Maguire, appellant’s newly appointed appellate counsel, has filed a letter
stating does not adopt the brief filed by former counsel. We therefore strike the brief filed by
former counsel and deny the motion for extension of time to file it as moot. We order
appellant’s brief due August 17, 2017.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of July, 2017.
___________________________________
Luz Estrada
Chief Deputy Clerk